 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1190 
In the House of Representatives, U. S.,

March 18, 2010
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the calendar day of March 21, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this resolution. 
 
Lorraine C. Miller,Clerk.
